        Case 2:21-cv-00348-RJC Document 25-3 Filed 09/03/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ESSAM E. BABKKIR,                               ) CASE NO. 2:21-cv-348
                                                )
              Plaintiff,                        ) JUDGE ROBERT J. COLVILLE
                                                )
       v.                                       )
                                                )
OLGA V. SCHILK, et al.,
                                                )
              Defendants.                       )

                             [PROPOSED] ORDER OF COURT

       AND NOW, to wit, this ____________ day of September, 2021, upon consideration of the

Motion for Savannah M. Fox, Esquire to Appear Pro Hac Vice on Behalf of Defendants,

Diebold Nixdorf, Inc. and Olga Schilk, it is hereby ORDERED that said Motion be and hereby

is GRANTED and Savannah M. Fox, Esquire of Tucker Ellis LLP is hereby admitted to this

Court pro hac vice for the purpose of representing Defendants, Diebold Nixdorf, Inc. and

Olga Schilk, in the above captioned action.




                                              _____________________________
                                              HONORABLE ROBERT J. COLVILLE
